117 N.J. 495 (1989)
569 A.2d 770
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
QUINN BRYANT, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued November 27, 1989.
Decided December 21, 1989.
Marijean Raffetto Stevens, Deputy Atty. Gen., argued the cause for appellant (Peter N. Perretti, Jr., Atty. Gen. of New *496 Jersey, attorney; John M. Holliday, Deputy Atty. Gen., on the brief).
Alan Dexter Bowman argued the cause for respondent.
PER CURIAM.
The State has appealed to this Court as of right by virtue of a partial dissent in the Appellate Division. Rule 2:2-1(a)(1). So much of the Appellate Division's judgment as vacated defendant's sentence is reversed, substantially for the reasons expressed in Judge Muir's dissenting opinion, reported at 237 N.J. Super. 102 (1988).
For affirmance  None.
For reversal  Chief Justice WILENTZ and Justices CLIFFORD, HANDLER, POLLOCK, O'HERN, GARIBALDI and STEIN  7.